 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DWAYNE STEVEN MONTGOMERY,                          No. 2:19-cv-2081 KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    T. COX, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. On October 31, 2019, the

18   undersigned screened plaintiff’s original complaint, finding that plaintiff states potentially

19   cognizable Eighth Amendment claims against defendants Cox and Colby, but recommended that

20   plaintiff’s retaliation claim against defendant Benavidez be dismissed as it is not related to

21   plaintiff’s excessive force claims against defendants Cox and Colby. (ECF No. 6.) On

22   November 1, 2019, plaintiff filed an amended complaint, which consisted of a copy of his

23   original (form) complaint signed on October 15, 2019, to which he appended a typewritten

24   complaint signed October 29, 2019. (ECF No. 12.) Plaintiff’s claims in the amended complaint

25   are the same as the claims raised in the original complaint.

26          Because plaintiff submitted his amended complaint without benefit of the court’s October

27   31, 2019 order, and he raises no new claims in his amended complaint, the undersigned dismisses

28   plaintiff’s amended complaint without prejudice to his ability to file a new amended complaint
                                                        1
 1   once he has received the court’s October 31, 2019 order. Fed. R. Civ. P. 15(a). Of course,

 2   because plaintiff raised no new claims in his proposed amended complaint, he is not required to

 3   file an amended pleading as to defendants Cox and Colby.

 4            Good cause appearing therefore, IT IS HEREBY ORDERED that plaintiff’s November 1,

 5   2019 amended complaint (ECF No. 12) is dismissed without prejudice.

 6   Dated: November 8, 2019

 7

 8

 9
     /mont2081.dm
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
